DETAILED ACTION
Claims Status
Claims 12-16 are withdrawn. 
Claims 1-4, 6-7, 9-11 are under current examination.
Applicants' arguments in the After Final response filed on 02/11/2011, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 02/02/2020 and 03/03/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained and Slightly Modified Rejections in View of Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being obvious over Deyoung et al. (WO2007127363). 
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Examiner further notes that the applied reference also constitutes art under 102(a)(1). 

Claim 1 is to a method for manufacturing a drug delivery system comprising: providing a carrier consisting essentially of a biodegradable or metabolizable carrier having an average particle size of less than 1 mm, and applying a drug comprising a limus drug by means of a compressed gas comprising a supercritical or near critical fluid so as to deliver said drug in dry powder form to said carrier, whereby said drug delivery system can be delivered to a predetermined location in the body of a patient, and thereby provide for the timed elution of said drug to said predetermined location. Per MPEP 2111.03 for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of " will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase “consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as 
Deyoung et al. teach methods of coating substrates including stents with a drug in powder form and polymer by providing  PLGA polymer (biodegradeable) and applying drug to the polymer simultaneously, see paragraphs [0009]-[010], [0012], [0014] and [0046], see claims 1-40. The drug and polymer carrier together can make up a particle size of from 0.01-100 microns which is less than 1mm, see paragraphs [0009]-[0010], [0012], [0014].The drug delivery system is delivered to the body of a patient to provide sustained release, se paragraphs [0009]-[0010] and [0049]-[0054]. Suitable polymers include PLGA, see paragraph [0069]. Suitable drugs include rapamycin (a limus) in dry powder form, see Example 1 and paragraph [0063] and claims 1-40. The elution profile can comprise about 120 days, see claim 12. The substrate is delivered to a location within the body and establishes a timed elution of said drug, see paragraph [070] and claims 11-12. The drugs of Deyoung which include rapamycin can be in crystalline or semi-crystalline form, see paragraph [0010]. The polymer carrier and drug can be delivered by means of a compressed gas, see paragraphs [0074]-[0079]. The drug particles and polymer particles may either be discharged simultaneously, in succession, or mixed before discharging, see paragraph [0010], therefore the drug and carrier can be admixed after adding drug to polymer carrier. Deyoung et al. teach that the drug can 
With regards to the fact the drug is released linearly for 30 days, has a sustained release for at least 60 or at least 90 days, the Examiner notes that a composition and its properties are inseparable therefore the composition having the PLGA and rapamycin in dry powder form would necessarily provide for the same release properties. 
Deyong does not exemplify delivering said drug to the polymer carrier (i.e. PLGA), wherein the drug and said carrier are admixed after delivery said drug to the carrier, wherein said drug is applied to said carrier as a coating, and wherein said carrier is provided by delivery the carrier (polymer) via a compressed gas and wherein the drug is also delivered via a compressed gas in an anticipatory manner. 
	However, Deyoung teaches that the compressed gas (supercritical carbon dioxide) is used to deliver the drug, and/or the polymer, the polymer carrier and drug can be delivered by means of a compressed gas, see paragraphs [0010], [0074]-[0079]. The drug particles and polymer particles may either be discharged simultaneously, in succession, or mixed before discharging, see paragraph [0010], therefore the drug and carrier can be admixed after adding drug to polymer carrier. Deyoung et al. teach that the drug can be a coating on the polymer, see claims 4-20 and paragraphs [0053]-[00555] and claims 1-20. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to deliver the drug and polymer via a compressed gas, and to provide the drug to the carrier as a coating or to admix the polymer and drug given Deyoung teaches various 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

Claims 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being obvious over McClain et al. (United States Patent Publication 2010/0239635-see IDS filed 09/24/2019). 
This rejection under 35 U.S.C. 103 (based upon the 102(a)(2) date)  might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject 
Claim 1 is to a method for manufacturing a drug delivery system comprising: providing a carrier consisting essentially of a biodegradable or metabolizable carrier having an average particle size of less than 1 mm, and applying a drug comprising a limus drug by means of a compressed gas comprising a supercritical or near critical fluid so as to deliver said drug in dry powder form to said carrier, whereby said drug delivery system can be delivered to a predetermined location in the body of a patient, and thereby provide for the timed elution of said drug to said predetermined location. Per MPEP 2111.03 for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of " will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase “consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. 
McClain et al. teach providing a PLGA (biodegradable) polymer and drug in dry powder form to the polymer, the drug delivery composition coats medical devices 
McClain does not exemplify delivering said drug to the polymer carrier (i.e. PLGA), wherein the drug and said carrier are admixed after delivery said drug to the carrier, wherein said drug is applied to said carrier as a coating, and wherein said carrier is provided by delivery the carrier (polymer) via a compressed gas and wherein the drug is also delivered via a compressed gas in an anticipatory manner. 
	However, McClain teaches that the compressed gas (supercritical carbon dioxide) is used to deliver the drug, and/or the polymer, see paragraphs [0107] and 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to deliver the drug and polymer via a compressed gas, and to provide the drug to the carrier as a coating or to admix the polymer and drug given McClain teaches various modifications for coating the medical device including the selection of forming coatings using compressed gas processes. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

Response to Remarks Regarding Obviousness Rejections
Applicants argue that powdered drug and polymer have been applied but not to stents or large devices which are clearly not biodegradable or metabolizable carriers having an average particle size of less than 1mm. The drug delivery device of the claims provide linear drug release and sustained drug release over long periods of time. Applicants argue that it is clear from the teachings of Deyoung and McClain that these references applies drug and/or polymer coatings to stents and the like. Applicants argue that the amendment to claim 1 excludes stents. 
Examiner respectfully disagrees. It is noted that providing a carrier consisting essentially of a biodegradable or metabolizable carrier having an average particle size of less than 1mm does not exclude coating the surface of stents.  The instant specification does not define what materials may be excluded in the carrier and does not define consisting essentially of. Here, examiner notes per MPEP 2111.03 for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of " will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase “consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided consisting of there is nothing in the claims that excludes this carrier material from coating the surface of a device. Applicants appear to be arguing that the stent is the biodegradable carrier in the cited prior art, however the drug can be applied to polymers which coat the surface of a stents. The polymeric material on the surface of the stent would indeed still act as a carrier for drugs, and it is noted that the instant claims do not exclude coating stent surfaces. 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SARAH ALAWADI/Primary Examiner, Art Unit 1619